Citation Nr: 1434570	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to June 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2014, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2006 RO rating decision denied service connection for diabetes mellitus; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the July 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria necessary to reopen a claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his claim of service connection for diabetes mellitus.  

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 2006 rating decision denied service connection for diabetes mellitus because the record did not show that his current disability was due to military service.  The Veteran did not appeal the July 2006 rating decision.  Following the July 2006 rating decision, no new and material evidence was received within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the July 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the July 2006 rating decision, VA has received personal hearing testimony from the Veteran and additional medical records.  At a hearing in June 2014, the Veteran testified that he first noticed symptoms of constant dry mouth, thirst, and fatigue within a year of his separation from military service and was told at that time that he had diabetes.  He also reported that he had those same symptoms since then, even though he was not formally diagnosed with diabetes until 1999.  

The Veteran is competent to report on what he can see and feel, even when not documented in his medical records, and his statements that he was told his symptoms of constant dry mouth, thirst, and fatigue supported a diagnosis of diabetes within a year of service, are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. 510.  In this regard, controlling laws and regulations provide that if a condition noted during service (or an applicable presumptive period under § 3.307) is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as diabetes mellitus.  38 C.F.R. § 3.303(b) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Therefore, the Board finds the personal hearing testimony regarding continuity of symptomatology in-service and since that time is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303 (2013); Shade, supra.  Accordingly, the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

The claim of service connection for diabetes mellitus is reopened; to this limited extent only, the appeal is granted.


REMAND

The Veteran maintains his diabetes was caused by military service, including exposure to herbicides while serving on the U.S.S. Midway off of the shores of the Republic of Vietnam.

Given the record which shows both a current diagnosis of diabetes mellitus and competent statements from the Veteran that he had symptoms of dry mouth, thirst, and fatigue diabetes within a year of separating from service (and since that time), and contemporaneously being told that those symptoms were indicative of diabetes mellitus, a remand is required to obtain a medical opinion as to the origins of the diabetes mellitus.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

The existing record is devoid of medical evidence for almost the first 40 years following the Veteran's 1962 separation from military service except for some audiological records dated from 1975 to 1980.  The record also shows that since the late 1990's the Veteran has received ongoing treatment for his diabetes mellitus.  Therefore, while the appeal is in remand status any outstanding medical records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his diabetes disability since 1962.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative, relevant treatment records.  After obtaining all needed authorizations, physically or electronically associate with the claims file all non-duplicative treatment records regarding diabetes mellitus with the claims file.  All actions to obtain the requested records must be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with a diabetes mellitus examination.  The claims file must be provided to the examiner.  After a review of the claims file and an examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus: a) had onset in service; or, b) had onset within a year of service discharge; or, c) is otherwise related to service, to include as due to alleged herbicide exposure?  

The examination report must include a complete rationale for all opinions expressed.  In providing the opinions, the examiner should acknowledge and comment on the Veteran's competent report of having symptoms of constant dry mouth, thirst, and fatigue within a year of discharge, and since that time.  The examiner is not to exclusively rely upon the absence of documented medical findings as the basis for any opinion.

If the examiner feels that either of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and afford the Veteran an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


